        Case 4:19-cv-05050-SAB   ECF No. 29   filed 04/23/20   PageID.231 Page 1 of 2



 1
 2
 3                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT

 4
                                                                  EASTERN DISTRICT OF WASHINGTON




 5                                                                 Apr 23, 2020
                                                                       SEAN F. MCAVOY, CLERK

 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 SPENCER LINDEN and ANGELA                      No. 4:19-CV-05050-SAB
10 LINDEN, husband and wife; HUGO
11 “JON” REYES and TAMMY REYES,
12 husband and wife; and TYLER
13 CHRISTENSEN and TIFFANY                        ORDER DISMISSING ACTION;
14 CHRISTENSEN, husband and wife,                 CLOSING FILE
15         Plaintiffs,
16         v.
17 KENNETH LOWMAN, a single person,
18 BOOBEY VINEYARDS, LLC, a Nevada
19 limited liability company; and SHEKEN,
20 LLC, a Nevada limited liability company,
21         Defendants.
22
23
24         Before the Court is the parties’ Stipulation of Dismissal, ECF No. 28. The
25 parties indicate they have entered an enforceable settlement agreement and ask that
26 all claims and counterclaims be dismissed with prejudice with the parties bearing
27 their own attorneys’ fees and costs.
28 //

        ORDER DISMISSING ACTION; CLOSING FILE ~ 1
     Case 4:19-cv-05050-SAB    ECF No. 29    filed 04/23/20   PageID.232 Page 2 of 2



1        Accordingly, IT IS HEREBY ORDERED:
2        1. All claims and counterclaims asserted in the above-captioned case are
3 dismissed with prejudice. Each party shall bear their own attorneys’ fees and costs.
4        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
5 forward copies to counsel and close the file.
6        DATED this 23rd day of April 2020.
7
8
9
10
11
                                         Stanley A. Bastian
12
                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION; CLOSING FILE ~ 2
